Citation Nr: 1806988	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  07-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder as secondary to service-connected bilateral pes cavus (claw foot).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, October 2014, and February 2016 the Board remanded the case for additional development.  In March 2017, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602, which was obtained in December 2017. The case now returns for appellate review.


FINDINGS OF FACT

A bilateral shoulder disorder, diagnosed as bilateral acromioclavicular joint osteoarthritis, is caused by, or the result of, injuries sustained as a result of service-connected bilateral pes cavus.
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral acromioclavicular joint osteoarthritis as secondary to service-connected bilateral pes cavus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The Veteran seeks service connection for a bilateral shoulder disorder as secondary to his service-connected bilateral pes cavus.  Specifically, he alleges that, due to the pain and instability caused by his pes cavus, he has fallen multiple times, most recently in October 2006, which in turn led to his current bilateral shoulder disorder, which has been diagnosed as bilateral acromioclavicular joint osteoarthritis.  See January 2015 x-rays; October 2016 VA examination.

In this regard, VA treatment records show that the Veteran first complained of falling, increased weakness, and trouble walking in July 2003.  He reported that his right foot had recently "given out."  The clinician prescribed physical therapy to improve "overall function with gait and standing on uneven surfaces."  In October 2003, a physical therapist noted that the Veteran had "impairment secondary to his feet."  The impairment included poor balance during gait, a limitation in walking distance, and poor ability to stand on irregular surfaces, which was required for the Veteran's job.  The Veteran also reported frequent and significant muscle spasms on the soles of his feet.  By December 2005, he reported that he was falling more often, and in January 2007, he indicated that he had injured his right shoulder after a fall in October 2006, at which time he was diagnosed with degenerative joint disease.

While numerous opinions had been submitted on behalf of the Veteran and VA had likewise obtained numerous examinations in an effort to ascertain whether his bilateral shoulder disorder was caused or aggravated by his service-connected bilateral pes cavus, the Board previously found such to be inadequate to decide the claim in March 2017.  Consequently, the Board sought an expert medical opinion from VHA.  In December 2017, a VA physician reviewed the record and opined that it was at least as likely as not that the Veteran's bilateral shoulder disorder is caused by, or the result of, injuries sustained as a result of his service-connected bilateral pes cavus.  In support of such opinion, the physician explained that the Veteran's pes cavus predisposed him to falling due to the pain and imbalance resulting from the condition.  The opinion noted that several falls are documented in the Veteran's file during which he was conscious throughout and would therefore have used his arms to brace himself against the impact.  The opinion concluded that these repeated impacts on the Veteran's arms could lead to shoulder pain and eventually some degenerative changes that would not be attributable to the actions contemplated in the Veteran's daily work since service.  Therefore, the physician concluded that, based upon a thorough review of the record and online references, the Veteran's shoulder injuries are secondary to his service-connected bilateral pes cavus.  

The Board affords great probative weight to the December 2017 opinion as the VA physician conducted a complete review of the record, to include the Veteran's medical records, previously obtained medical opinions, and lay statements submitted in support of his claim, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that a bilateral shoulder disorder, diagnosed as bilateral acromioclavicular joint osteoarthritis, is caused by, or the result of, injuries sustained as a result of service-connected bilateral pes cavus.  Consequently, service connection for such disorder is warranted. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for bilateral acromioclavicular joint osteoarthritis as secondary to service-connected bilateral pes cavus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


